TABLE OF CONTENTS



Exhibit 10.25
Purchase and Sale Agreement
between
L.B. Foster Company, a Pennsylvania corporation (as “Seller”)
and
R.L.R. INVESTMENTS, L.L.C., an Ohio limited liability company (as “Purchaser”)
relating to
63.1931 Acres in Harris County, Texas
March 29, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS



          1.  
Sale and Purchase; Purchase Price
  1 2.  
Title Report and Survey
  2 3.  
Earnest Money
  3 4.  
Review Period
  4 5.  
Closing
  5 6.  
Commissions
  7 7.  
Remedies
  7 8.  
Taking Prior to Closing
  9 9.  
Representations and Warranties of Seller
  9 10.  
Representations and Warranties of Purchaser
  10 11.  
Mutual Indemnity
  10 12.  
Notices
  11 13.  
Assigns
  12 14.  
Tax-Free Exchange
  12 15.  
Entire Agreement
  12 16.  
Time
  12 17.  
Back-up Offers
  12 18.  
Abstract or Title Policy
  13 19.  
Governing Law
  13 20.  
Counterparts; Fax Notices
  13 21.  
Special Conditions
  13 22.  
Expiration of Offer; Effective Date
  14



ii 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into as of the
29th day of March, 2007, between L.B. FOSTER COMPANY, a Pennsylvania corporation
(the “Seller”) and R.L.R. INVESTMENTS, L.L.C., an Ohio limited liability company
(the “Purchaser”).
W I T N E S S E T H:
     In consideration of the mutual covenants set forth herein, the parties
hereto hereby agree as follows:

     1. Sale and Purchase; Purchase Price.
     (a) Seller hereby agrees to sell, convey, and assign to Purchaser and
Purchaser hereby agrees to purchase and accept from Seller, for the Purchase
Price (hereinafter defined) and on and subject to the terms and conditions
herein set forth, good, indefeasible and insurable title in fee simple to that
certain tract or parcel of land in Harris County, Texas, consisting of 63.1931
acres, more or less, more particularly described on Exhibit A attached hereto
and by reference incorporated herein (the “Land”), together with any and all (if
any) improvements thereon, mineral rights, water rights and all other rights and
interests appurtenant thereto, including all of Seller’s right, title, and
interest in and to adjacent streets, alleys, easements, rights-of-way and any
adjacent strips or gores of real estate adjacent to and related to the Land only
and Seller reserves all such rights and interests relating to other property
owned by Seller (but expressly excluding reserved wastewater capacity relating
to the Land, which is addressed in Section 21 below) (collectively, the
“Property”). The Property will exclude, unless otherwise expressly provided in
this Agreement, all of Seller’s (i) personal property including equipment,
inventory and other goods located on the Property and fixtures located on the
Leased Premises (as hereafter defined) (collectively the “Seller’s Personal
Property”) and (ii) the Wastewater Capacity Reservation (as hereafter defined),
except as otherwise expressly provided in Section 21 below.
     (b) The Property will be conveyed, assigned, and transferred to Purchaser
at the Closing (hereinafter defined) free and clear of all liens, claims,
easements and encumbrances whatsoever except for the Permitted Exceptions as
defined in Section 2(b) below.
     (c) The price (“Purchase Price”) for which Seller agrees to sell and convey
the Property to Purchaser, and which the Purchaser agrees to pay to Seller, is
Seven Million Five Hundred Sixty-Nine Thousand Nine Hundred One and 00/100
Dollars ($7,569,901.00), subject to adjustments as provided such sum will be
adjusted as provided in Section 5(c) below.

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (d) At the Closing, the Purchase Price will be paid by wire transfer of
immediately available funds.

     2. Title Report and Survey.
     (a) Within fifteen (15) days after the Effective Date (defined below),
Seller, at its sole cost and expense, will deliver or cause to be delivered to
Purchaser the following:
     (1) Commitment for Title Insurance (the “Title Commitment”) from
LandAmerica Charter Title Company, 717 Texas Avenue, Houston, Texas 77002,
Attention: Garry Carr (the “Title Company”), setting forth the status of title
to the Property and showing all liens, claims, encumbrances, easements,
rights-of-way, encroachments, reservations, restrictions, and any other similar
matters affecting the Property or Seller’s title thereto; and
     (2) Copies of all documents referred to in the Title Commitment that are
available to the Title Company, including but not limited to deeds, lien
instruments, plats, encumbrances, reservations, restrictions and easements.
     (b) Seller has made available to Purchaser Seller’s most recent survey of
the Property or portion thereof. Purchaser agrees that it will be responsible,
at its cost and expense, for ordering and securing a new survey or update of any
existing survey and a certified metes and bounds description of the Property
(the “Survey”). Such Survey must be reasonably acceptable to Seller and the
Title Company and must be delivered to such parties not later than thirty
(30) days after the Effective Date. For purposes of the property description to
be included in the Deed (as defined below) to be delivered pursuant to
Section 5(b)(2)(a) hereof, the field notes and certified metes and bounds
description of the Property prepared by the surveyor will control any conflicts
or inconsistencies with the description of the Property in Section 1(a) hereof,
and such field notes and description will be incorporated in this Agreement upon
their completion and approval by Seller. Seller agrees that it will reimburse
Purchaser upon the Closing for Purchaser’s cost of the Survey up to a maximum of
$3,000.00.
     (c) Purchaser will have until fifteen (15) days from Purchaser’s receipt of
the Title Commitment (accompanied by legible copies of the instruments listed as
title exceptions that are available to the Title Company) within which to object
in writing to any items affecting title to the Property which are disclosed by
such items (the “Encumbrances”). If Purchaser makes any such objections, then
Seller will have a period of ten (10) days thereafter within which to cure all
Encumbrances objected to by Purchaser (other than objections pertaining to
monetary liens which may be released at Closing as provided below) to the
satisfaction of Purchaser (Purchaser will be deemed satisfied if the Title
Commitment is modified and eliminates such objectionable items) and the Title
Company. It is agreed that, as to any title objections made by Purchaser, Seller
will have no obligation to cure such title objections. If any revised Title
Commitment or the Survey, or any amendment to the Title Commitment or the
Survey, discloses any leases, liens, easements, reservations, restrictions, or
other exceptions or encumbrances to Seller’s title or the Property in addition
to those items previously included on the Title Commitment and approved by
Purchaser, those additional items will be deemed to be Encumbrances with respect
to which Seller will have ten (10) days to cure (as provided above) after
receipt of notice thereof from Purchaser. Seller agrees

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to give Purchaser written notice of its efforts, if any, to cure all
Encumbrances and the results thereof and will cause to be delivered at or prior
to the end of Seller’s 10-day cure period an amended Title Commitment and Survey
reflecting the cure of such matters. Any matters shown on the Title Commitment
or the Survey and not objected to by Purchaser will not constitute Encumbrances,
but will be deemed “Permitted Exceptions” for the purposes of this Agreement.
This subparagraph is subject to the provisions of Section 21(c) below
     (d) If all Encumbrances objected to by Purchaser are not cured by Seller
within said 10-day period, then Seller will so notify Purchaser in writing, and
Purchaser will have the right to either:
     (1) waive any remaining title objections, which will become Permitted
Exceptions, and proceed to close the transaction covered hereby in accordance
with the other terms and provisions hereof (subject to Purchaser’s right to
obtain releases of any monetary liens covering the Property as aforesaid),
without reduction of the Purchase Price; or
     (2) terminate this Agreement, in which event Purchaser will be entitled to
a return of the Earnest Money and both parties will be released from any further
obligations hereunder, except as otherwise provided herein.
If Purchaser fails to expressly elect either of the above options within five
(5) days following delivery to Purchaser of the amended Title Commitment,
Purchaser will be deemed to have elected to purchase the Property subject to the
Encumbrances not removed or cured, which will become Permitted Exceptions.

     3. Earnest Money.
     (a) The sum of Twenty-Five Thousand Dollars ($25,000) in cash will be
deposited with the Title Company as Earnest Money (herein so called, which term
will include all interest earned thereon and any additional deposits of earnest
money provided for herein) within one (1) business day after the date Purchaser
is notified by the Title Company that Seller has executed this Agreement and
delivered an executed original to the Title Company, to be held by the Title
Company in an insured interest-bearing account at a financial institution
reasonably acceptable to Purchaser.
     (b) Unless Purchaser has terminated this Agreement on or before the end of
the Review Period in accordance with the provisions of Section 4(c), within one
(1) business day after the expiration of the Review Period, Purchaser will
deposit with the Title Company the additional amount of Fifty Thousand Dollars
($50,000) by a certified check or wire transfer of immediately available funds
as a additional deposit of Earnest Money.
     (c) All Earnest Money will be held by the Title Company in escrow and be
paid or applied in accordance with the terms of this Agreement. At Closing, the
Earnest Money will be disbursed by the Title Company to Seller as part of the
Purchase Price.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (d) Failure of Purchaser to deposit any installment of Earnest Money by the
date or dates specified herein will be a default by the Purchaser under this
Agreement and will entitle the Seller to terminate this Agreement, and neither
Seller nor Purchaser will have any further rights or obligations under this
Agreement except as provided herein.

     4. Review Period.
     (a) Purchaser will have a period of Sixty (60) days commencing on the
Effective Date (the “Review Period”) in which to review, test, inspect and
investigate the Property to determine whether the Property is suitable for
Purchaser’s intended use.
     (b) During the Review Period, and at all reasonable times prior to the
earlier to occur of Closing or the termination of this Agreement, Purchaser, its
employees, agents and contractors will have the right to enter onto the Property
to conduct soil tests, environmental reviews and audits, market and feasibility
studies, and other tests, inspections and investigations that Purchaser deems
appropriate and Seller agrees to cooperate with all reasonable requests of
Purchaser for assistance in connection therewith; provided, however, that Seller
will have no obligation to incur any cost or expense in connection therewith.
All such persons entering the Property on behalf of Purchaser must comply with
all of Seller’s safety procedures and requirements. Purchaser will give at least
two business days’ written notice to Seller prior to each such entry by or on
behalf of Purchaser onto the Property if such entry involves any invasive tests
or investigations of the Property such as core sampling or environmental testing
and one business day’s notice prior to all such other entries. Purchaser agrees
that it will repair any damage that it, its employees, independent contractors
or agents cause to the Property so as to restore the Property to the condition
that it was in prior to conducting any such tests. Purchaser hereby indemnifies
and holds Seller harmless from any and all liability for property damage and
personal injuries arising out of the activities of Purchaser or its contractors,
agents, or employees in the conduct of any such inspections, investigations and
tests and, at Seller’s request, must provide evidence of liability insurance
naming Seller as additional insured or other evidence reasonably acceptable to
Seller that Purchaser has sufficient insurance and/or net worth in order to
support such indemnification. The obligations of Purchaser contained in this
Section 4(b) will survive Closing or termination of this Agreement.
     (c) If Purchaser, in its sole judgment, determines that it does not wish to
purchase the Property, then Purchaser will give Seller written notice thereof
prior to the expiration of the Review Period, which notice will expressly state
that Purchaser elects to terminate this Agreement pursuant to the provisions of
this Section 4. If this notice is given, then neither Seller nor Purchaser will
have any further obligations or rights under this Agreement except as provided
herein and Purchaser will be entitled to a refund of the Earnest Money (less
$100.00 which is independent consideration for Purchaser’s opportunity to review
the Property and which in all events will be payable to Seller). In the event
that Purchaser does not give Seller the notice required herein prior to the
expiration of the Review Period, then (i) this Agreement will continue in full
force and effect for all purposes; (ii) Purchaser’s right to terminate this
Agreement except as otherwise specifically provided herein will be deemed to
have expired; and (iii) the

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



entirety of the Earnest Money will be fully at risk, subject only to Seller
Default (as defined below under Section 7(c) of this Agreement).
     (d) In addition to the foregoing, Purchaser agrees that, in the event this
Agreement is terminated in accordance with the provisions of this Section 4, or
if the Closing does not occur for any reason other than a Seller Default,
Purchaser will provide Seller with copies of the results of any and all such
inspections, investigations and tests (including soils reports, environmental
assessments, engineers’ reports, boundary and topographical surveys and other
similar studies) conducted or prepared by or on behalf of Purchaser prior to
termination. The parties intend that Purchaser’s obligation to share with Seller
the results of any of the inspections, investigations and tests, and the
monetary compensation described in Section 4(c) is sufficient consideration for
the opportunity to review the Property as described in this Section 4. Purchaser
makes no representation or warranty with regard to the accuracy or completeness
of such matters. The obligations of Purchaser under this Section 4(d) hereof
will survive the Closing or termination of this Agreement.
     (e) Seller has previously provided Purchaser with copies of the Diligence
Documents (herein so called) described on Exhibit B. Seller has provided such
Diligence Documents as a convenience to Purchaser and not as an inducement to
Purchaser to proceed with the purchase of the Property and neither Seller nor
the authors or companies issuing any Diligence Document will have no liability
or responsibility to Purchaser relating to the facts, opinions, errors,
accuracy, omissions or recommendations, if any, made in such Diligence
Documents. Purchaser will be responsible for verification or further study
relating to any facts, opinions or recommendations contained therein.

     5. Closing.
     (a) The closing (“Closing”) of the sale of the Property by Seller to
Purchaser will occur at 10 a.m., Houston time, at the offices of the Title
Company on the fifth (5th) calendar day after the expiration of the Review
Period or the first business day thereafter if such date falls on a Saturday,
Sunday or federal holiday (the “Closing Date”).
     (b) At the Closing, the following (each of which are mutually concurrent
conditions) will occur:
     (1) Purchaser will deliver to Seller the following:
     (a) the Purchase Price as described in Section 1(c) hereof, adjusted as
provided for in Section 5(c) below, by wire transfer of immediately available
funds;
     (b) a fully executed counterpart of the Lease (as defined below); and
     (c) such other documents, certificates, instruments or agreements as are
reasonably required by the Seller, Purchaser or the Title

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Company or are customary for the closing of real estate transactions in Harris
County, Texas.
     (2) Seller, at its sole cost and expense, will deliver or cause to be
delivered to Purchaser the following:
     (a) a Special Warranty Deed (“Deed”), fully executed and acknowledged by
Seller, in recordable form and legally sufficient to convey the Property as
described herein, conveying the Property to Purchaser, subject only to the
Permitted Exceptions;
     (b) a fully executed counterpart of the Lease;
     (c) a certificate in a form acceptable the Title Company stating that
Seller is a United States taxpayer and is not a foreign estate or trust or any
other foreign entity or person in accordance with applicable law and the
regulations of the Internal Revenue Code of 1986, as amended;
     (d) evidence reasonably satisfactory to the Title Company that Seller and
the persons acting on behalf of Seller are fully authorized and have the
capacity to consummate the transaction contemplated by this Agreement, which
evidence will include (but not necessarily be limited to) copies of the
resolutions of the board of directors of Seller authorizing the performance by
Seller of this Agreement and the execution and delivery of the documents
required hereby, certified as true, correct and complete by the secretary of
Seller, together with an incumbency certificate for each person executing
documents on behalf of Seller with original specimen signatures for such
persons;
     (e) an Owner Policy of Title Insurance (the “Owner Policy”) in the amount
of the Purchase Price issued by the Title Company insuring that Purchaser is the
owner of the Property subject only to any Permitted Exceptions and the standard
printed exceptions included in a Texas standard form Owner Policy of Title
Insurance. Purchaser will be responsible for the increase in premium
attributable to the deletion or modification of the “area and boundaries”
exception in the Owner Policy, if Purchaser elects to have the Owner Policy
issued without such exception, and for the cost of any endorsements to the Owner
Policy;
     (f) any bills paid affidavit reasonably requested by the Title Company; and
     (g) such other documents, certificates, instruments or agreements as are
reasonably required by the Seller, Purchaser or the Title Company or are
customary for the closing of real estate transactions in Harris County, Texas.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c) All ad valorem taxes and payments due in lieu thereof will be prorated
as of the Closing Date, Seller being charged and credited for all of the same up
to such date and Purchaser being charged and credited for all of the same on and
after such date. If the actual amounts to be prorated are not known as of the
Closing Date, the prorations will be made on the basis of charges and taxes
assessed for the prior calendar year, and thereafter, when actual figures for
the year of Closing are received, a cash settlement will be made between Seller
and Purchaser.
     (d) Each party hereto will execute all such further instruments and
documents reasonably necessary to consummate this transaction and all such
documents as are reasonably required by the Title Company with regard to this
transaction.
     (e) Seller agrees to pay the legal fees of the attorneys representing
Seller in the transaction covered by this Agreement, and Purchaser agrees to pay
the legal fees of the attorneys representing Purchaser in the transaction
covered by this Agreement. Any escrow fees charged by the Title Company will be
divided equally between Seller and Purchaser, and any costs or fees not
specifically covered by this Agreement will be borne in the same manner as is
customary in Harris County, Texas, in connection with the sale of real estate of
the type covered by this Agreement. In the event either party hereto institutes
legal action against the other party under or with respect to this Agreement
(including suit for the recovery of the Earnest Money), the party who prevails
in such action will be entitled to recover from the other party all court costs
and reasonable attorneys’ fees incurred in connection therewith.
     (f) Upon completion of Closing, Seller will deliver to Purchaser possession
of the Property, free and clear of all tenancies of every kind and parties in
possession, except as to rights under the Permitted Exceptions.

     6. Commissions. Seller acknowledges that it has agreed to pay a brokerage
commission to Michael Hill Properties (“Broker”) pursuant to a separate written
brokerage agreement with Broker. If Purchaser is using its own agent or broker,
Purchaser will be solely responsible for paying any commission due to such agent
or broker unless Broker has expressly agreed in writing to share its commission
with such agent or broker. The commission due from Seller will be payable only
in the event of the actual consummation of the purchase and sale of the Property
as provided herein. Seller hereby agrees to defend, indemnify, and hold harmless
Purchaser, and Purchaser hereby agrees to defend, indemnify, and hold harmless
Seller, from and against any claim by third parties for any brokerage,
commission, finders or other fees relative to this Agreement or the sale of the
Property, and any court costs, attorneys’ fees or other costs or expenses
arising therefrom, and alleged to be due by authorization of the indemnifying
party. The provisions of this Section 6 will survive the Closing.

     7. Remedies.
     (a) Purchaser will be in default of its obligations hereunder if
(i) Purchaser refuses to consummate the purchase of the Property pursuant to
this Agreement for any reason, other than (y) Purchaser’s termination of this
Agreement pursuant to a right expressly granted herein to Purchaser to do so, or
(z) by reason of a Seller Default, or (ii)

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchaser fails to make a deposit of the Earnest Money or any additional
deposits of Earnest Money within the time periods set forth herein (“Purchaser
Default”). Upon the occurrence of a Purchaser Default, Seller will have as its
sole and exclusive remedy the right to terminate this Agreement, by giving
Purchaser written notice thereof, whereupon Seller will be entitled to receive
the Earnest Money then on deposit (or, in the event of the failure of the
Purchaser to make a required deposit of Earnest Money, the Earnest Money that
should then be on deposit pursuant to the terms of this Agreement) as liquidated
damages (and not as a penalty) for the breach of this Agreement by Purchaser (in
which event both parties will be released from any further obligations
hereunder, except as otherwise expressly provided herein). In this regard, it is
stipulated that the actual amount of any such damages would be difficult if not
impossible to determine because of the uncertainties of the real estate market
and fluctuating property values and differences of opinion with reference to
such matters and that such Earnest Money is a reasonable estimate by the parties
hereto of the damages which Seller will incur in the event of a default
hereunder by Purchaser should Seller elect to terminate this Agreement as
provided above. Nothing in this paragraph is intended to limit Seller’s rights
to indemnification under the express terms of this Agreement.
     (b) If Purchaser terminates this Agreement pursuant to a right granted to
Purchaser hereunder to do so, then neither party hereto will have any further
rights, duties, or obligations hereunder, except as otherwise provided herein,
and the Earnest Money will be returned to Purchaser, free of any claims by
Seller with respect thereto, unless this Agreement provides that the Earnest
Money is to be delivered to Seller.
     (c) If Seller fails or is unable to perform any of its obligations or
agreements hereunder either prior to or at Closing, or if any of Seller’s
representations or warranties made hereunder are false or misleading in any
respect, Purchaser will be entitled to declare a default by Seller under this
Agreement but only after giving Seller written notice specifying the nature of
the alleged default, whereupon Seller will have ten (10) days from receipt of
such notice to cure such default. If Seller fails to cure such default within
the 10-day period, then a “Seller Default” under this Agreement will be deemed
to have occurred. Upon the occurrence of a Seller Default, Purchaser, as its
sole and exclusive remedy, may either (i) terminate this Agreement, in which
event the Earnest Money (less the independent consideration) will be returned to
Purchaser and both parties will be released from any further obligations
hereunder except as otherwise expressly provided herein, or (ii) enforce
specific performance hereof. In order to enforce specific performance hereof,
Purchaser, as conditions precedent to the pursuit of any such action for
specific performance, (x) must file suit not later than ninety (90) days
following the scheduled Closing Date, and (y) must leave the Earnest Money then
on deposit with the Title Company for the duration of the action.
     (d) In the event either party hereto becomes entitled to receive the
Earnest Money as provided in this Agreement, Seller and Purchaser covenant and
agree to promptly execute and deliver, upon request, such releases, instructions
or other documents as may be required by the Title Company to allow payment of
the Earnest Money to the party entitled thereto.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     8. Taking Prior to Closing.
     (a) If, prior to Closing, any proceeding should be commenced for the taking
in condemnation or under the power of eminent domain or any threat thereof is
made by a condemning authority, or offer made in lieu of condemnation or eminent
domain of any portion of the Property is made (a “Condemnation Proceeding”),
Seller will promptly give Purchaser written notice of and full information
concerning such Condemnation Proceeding to Purchaser and will thereafter keep
Purchaser fully informed concerning such matters. For a period of ten
(10) business days following written notice from Seller to Purchaser of such
Condemnation Proceeding, Purchaser will have the option to terminate this
Agreement or to proceed with the Closing by delivering notice of such election
in writing to Seller. If Purchaser elects to terminate this Agreement, all
rights, duties, obligations and liabilities created hereunder will cease (except
as otherwise provided herein) and the Earnest Money (other than the independent
consideration) will be promptly refunded to Purchaser. If Purchaser fails to
make either election within such ten-day period, Purchaser will be deemed to
have elected to proceed to Closing.
     (b) If the Property is purchased by Purchaser while a Condemnation
Proceeding is pending and Purchaser has not elected to terminate this Agreement
pursuant hereto, then Purchaser will be substituted for Seller as a defendant in
such Condemnation Proceeding. In the event a Condemnation Proceeding is
concluded while Seller is still the owner of the Property and Seller receives
the condemnation award or payment in lieu thereof, then the Purchase Price will
be reduced by the amount of such condemnation award or payment in lieu thereof,
and the description of the Property will be appropriately modified to reflect
the taking in condemnation. If Seller has not received the condemnation award or
payment in lieu thereof at the time of Closing, then the Purchase Price will
remain unchanged, and Seller will assign to Purchaser all of the right, title
and interest of Seller in and to such condemnation award or payment in lieu
thereof. Unless Purchaser terminates this Agreement, Seller will not settle or
compromise any award nor make a conveyance in lieu of condemnation without
Purchaser’s prior written consent.
     (c) Seller agrees that Purchaser will have the right, at its expense, to
participate and assist Seller in any Condemnation Proceeding.

     9. Representations and Warranties of Seller. Seller represents and warrants
to Purchaser that Seller has the full right and capacity to enter into this
Agreement and to sell the Property in accordance with the terms of this
Agreement without the consent or approval of any other person, entity or court.
In consideration of the foregoing, the parties agree as follows:
     (a) Except as expressly set forth in this Section 9, Seller has not made,
does not make and specifically disclaims any representations, warranties,
promises, covenants, agreements or guarantees of any kind or character
whatsoever, whether express or implied, statutorily or otherwise, oral or
written, past, present or future, of, as to, concerning or with respect to:
(i) the nature, quality or condition of the Property, including, without
limitation, the water, soil and geology; (ii) the suitability of the Property
for any and all activities and uses which Purchaser may conduct thereon;

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(iii) the compliance of or by the Property or its operation with any laws,
rules, ordinances or regulations of any applicable governmental authority or
body; (iv) the habitability, merchantability or fitness for a particular purpose
of the Property; (v) the presence of any endangered or threatened species on the
Property, as well as the suitability of the Property as a habitat for any of
those species; or (vi) any other matter with respect to the Property. Without
limiting the foregoing, Seller does not make and has not made any representation
or warranty regarding the presence or absence of any hazardous or toxic waste,
material or substance on, under or about the Property or the compliance or
non-compliance of the Property with any and all federal, state or local
environmental laws, ordinances, regulations, orders, decrees or rules
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous or toxic waste, material or substance.
     (b) The occurrence of the Closing will constitute an acknowledgment by
Purchaser that the Property was accepted without representation or warranty,
statutory, express or implied (except for the special warranties of title set
forth in the Deed, and the limited representation and warranty contained in
Section 90 of this Agreement), and otherwise in an “AS IS, WHERE IS, AND WITH
ALL FAULTS” condition and Purchasing is electing to purchase the Property based
solely on Purchaser’s own evaluation and inspection thereof. The acknowledgment
of Purchaser in this Section 9 will survive the Closing and will not be merged
therein, and will be contained in the Deed.

     10. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that:
     (a) Purchaser has the full right and capacity to enter into this Agreement
and to purchase the Property in accordance with the terms of this Agreement
without the consent or approval of any other person, entity or court; and
     (b) Purchaser will retain consultants knowledgeable in the acquisition and
ownership of property similar to the Property and will rely upon such
consultants and its own inspections, tests, evaluations and investigations and
not upon Seller or the Diligence Documents in determining whether to acquire the
Property.

     11. Mutual Indemnity. It is the intention of the parties that all aspects
of risk of loss and responsibility for the condition of the Property will be
borne fully by the Purchaser and that Purchaser will be assuming all liability
relating to the Property from and after the Closing. Notwithstanding the
foregoing, the parties agree as follows:
     (a) Seller hereby indemnifies and holds Purchaser harmless from and
against, and will reimburse Purchaser with respect to, any and all loss, damage,
liability, cost or expense, including reasonable attorneys’ fees, suffered or
incurred by Purchaser by reason of or with respect to a Seller’s Default based
upon the breach of the representation or warranty of Seller set forth in
Section 9 hereof.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) Purchaser hereby indemnifies and holds Seller harmless from and
against, and will reimburse Seller with respect to, any and all loss, damage,
liability, cost or expense, including reasonable attorneys’ fees, suffered or
incurred by Seller by reason of or with respect to the breach of the
representations or warranties of Purchaser set forth in Section 10 hereof.
The provisions of this Section 11 will survive the Closing.

     12. Notices. Any notice provided or permitted to be given under this
Agreement must be in writing and may be served by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; by delivering the same in
person to the office of such party; by prepaid telegram or telex; by delivery by
Federal Express, UPS or other reputable overnight courier; or by facsimile with
electronic confirmation of receipt. Notice given in accordance herewith will be
effective upon receipt at the address of the addressee. For purposes of notice,
the addresses of the parties are as follows:

         
 
  If to Seller, to:   L.B. Foster Company
415 Holiday Drive
P. O. Box 2806
Pittsburgh, PA 15230
Attention: David L. Voltz
Telephone No.: (412) 928-3431
Fax No.: (412) 928-7891
 
       
 
  with a copy to:   L.B. Foster Company
415 Holiday Drive
P. O. Box 2806
Pittsburgh, PA 15230
Attention: Steven L. Hart
Telephone No.: (412) 401-3402
Fax No.: (412) 928-7891
 
       
 
  and to:   Andrews Kurth LLP
JPMorgan Chase Tower
600 Travis, Suite 4200
Houston, Texas 77002-2910
Attention: William Dillard
Telephone: (713) 220-4656
Fax No.: (713) 238-7367

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
 
  If to Purchaser, to:   R.L.R. Investments, L.L.C.
600 Gillam Road
Wilmington, OH 45177-0271
Attention: Corporate Legal Department
Telephone No.: (937) 382-1494
Fax No.: (937) 383-2336

Either party may designate from time to time, upon ten (10) days’ advance
written notice to the other, a different address with respect to notices to be
furnished such party.

     13. Assigns. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective heirs, legal representatives,
successors, and assigns. Notwithstanding the foregoing, Purchaser’s interest in
this Agreement will not be assigned to any person or entity without the express
written consent of Seller and any such assignment made or attempted to be made
without Seller’s written consent will be a Purchaser Default. If Purchaser’s
interest in this Agreement is assigned, with or without Seller’s written
consent, Purchaser will nonetheless remain liable for payment of all sums and
performance of all obligations of the Purchaser hereunder. In addition, if
Purchaser (or its permitted assigns under the terms of this Agreement), between
the Effective Date and one hundred twenty (120) days following the Closing,
sells or enters into one or more binding contracts to sell the Property or any
portion or portions thereof in the aggregate in excess of five (5) acres to any
third-party or parties not affiliated with Purchaser, Purchaser and Seller agree
that any net proceeds of such sale (after deducting from the gross sales price
the reasonable costs of sale) in excess of the Purchase Price set forth herein
(or proportional portion thereof in the event of sales of portions of the
Property) will be shared equally between Seller and Purchaser. Seller reserves
the right to convey the Property and to assign its interest in this Agreement to
any person or entity controlled by or under common control with Seller, subject
to the rights of the Purchaser under this Agreement. The provisions of this
Section 13 will survive the Closing.

     14. Tax-Free Exchange. Each party reserves the right to elect to treat this
transaction as part of an exchange described in Section 1031 of the Internal
Revenue Code of 1986, as amended. Should either Purchaser or Seller so elect,
the other agrees that it will reasonably cooperate in any such effort; provided,
however, that in no event will (a) the non-requesting party be obligated to
incur any additional expense in connection therewith and (b) the time periods
and other terms set forth in this Agreement be altered thereby.

     15. Entire Agreement. This Agreement is the entire agreement between Seller
and Purchaser concerning the sale of the Property and no modification hereof or
subsequent agreement relative to the subject matter hereof will be binding on
either party unless reduced to writing and signed by both parties; provided,
however, the joinder of any broker referred to in Section 6 hereof to any
amendment or modification will not be required.

     16. Time. Time is of the essence with respect to this Agreement and all
obligations of the parties hereunder.

     17. Back-up Offers. Seller reserves the right, prior to the Closing Date,
to solicit, consider, negotiate and accept one or more offers by third parties
to purchase the Property from

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Seller (and to enter into purchase contracts with such third parties to that
end); provided, however, that the rights of any such third parties to purchase
the Property will not be effective until after the termination of this Agreement
in accordance with its terms.

     18. Abstract or Title Policy. Purchaser acknowledges, at the time of
execution of this Agreement, that it has been advised by the brokers handling
this transaction and by this Section that Purchaser should have any abstract of
title covering the Property examined by an attorney of Purchaser’s own selection
or that Purchaser should be furnished with or obtain a policy of title
insurance.

     19. Governing Law. This Agreement will be governed and construed in
accordance with the laws of the State of Texas.

     20. Counterparts; Fax Notices. This Agreement may be executed in any number
of counterparts, each of which will constitute an original but all of which,
taken together, will constitute but one and the same instrument. Notices and
documents, including this Agreement, delivered by fax or other form of
electronic transmission will be sufficient for purposes of binding the sending
party.

     21. Special Conditions.
     (a) Lease. Seller and Purchaser agree that Seller will be entitled to lease
back from Purchaser a portion of the Land consisting of approximately 15 to 20
acres to be located generally in the northwest portion of the Land (the “Leased
Premises”) pursuant to a Commercial Lease Agreement (the “Lease”). The form of
the Lease will be substantially in accordance with the terms of the Commercial
Lease Agreement attached hereto as Exhibit C. The Lease will be deemed to be a
Permitted Exception, and Purchaser will not be entitled to object thereto
pursuant to the terms of Section 2 hereof.
     (b) Wastewater Capacity Reservation. Seller is the owner of approximately
504,440 gallons per day of unused reserved wastewater capacity as evidenced
documents included among the Diligence Documents (the “Wastewater Capacity
Reservation”). Purchaser is electing to purchase 85,000 gallons per day of such
Wastewater Capacity Reservation for a total price of Three Hundred Thousand and
00/100 Dollars ($300,000.00), which is separate and apart from the Purchase
Price for the Property described in Section 2 hereof. At the Closing, Purchaser
will pay the price attributable to the purchased capacity by wire transfer of
readily available funds and Seller will execute all such documents as are
reasonably necessary to evidence the transfer of such capacity to Purchaser.
     (c) Title and Survey. Among the Diligence Documents are the copies of
(i) the Release and Settlement Agreement, dated as of July 5, 1984, filed for
record under Harris County Clerk’s File No. J592773, (ii) two surveys and a
survey report relating to the surveys set forth in items 1 through 3 on
Exhibit B, (iii) two title commitments set forth in items 4 and 5 on Exhibit B
and (iv) the underground storm water drainage system shown in item 18 on
Exhibit B and any other underground storm water drainage pipes or equipment
existing on the Property (collectively, the “Title Related Diligence

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Documents”). All matters reflected on the Title Related Diligence Documents that
affect the Property will be deemed to be Permitted Exceptions, and Purchaser
will not be entitled to object thereto pursuant to the terms of Section 2
hereof.
     (d) Impact Fees. Purchaser will be responsible for any impact fees,
capacity fees, connection or tap fees and other charges related to the
development of the Property.
     (e) Platting. Purchaser acknowledges that the City of Houston may require a
development plat or a subdivision plat under applicable City of Houston
ordinances to develop the Property and that Purchaser will be responsible for
submitting and securing approval of any such plat and for any other governmental
permits required for the use or development of the Property by the Purchaser.
Seller agrees that it will reasonably cooperate with Purchaser in complying with
the provisions of this Section 21(e) provided that Seller will not be
responsible for incurring any costs in connection therewith.
     (f) Relocation of Seller’s Personal Property. The parties acknowledge that
by the time of the Closing, Seller may not have completed the relocation of
Seller’s Personal Property from portions of the Property to the Leased Premises.
In connection therewith, Seller shall have sixty (60) days to remove any
remaining Seller’s Personal Property from portions of the Property not included
within the Leased Premises. The provisions of this Section 21(f) will survive
the Closing.

     22. Expiration of Offer; Effective Date. The submission of this Agreement
for examination is not intended to be, nor will it constitute, an offer to sell
the Property, or a reservation of, or option or proposal of any kind for the
purchase of the Property. In no event will any draft of this Agreement create an
obligation or liability, it being understood that this Agreement will be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto to the Title Company. In the event said executed
counterparts of this Agreement are not delivered to the Title Company on or
before 5 p.m. on March 30, 2007, this Agreement will be void and have no further
force or effect. For purposes of this Agreement, the term “Effective Date” means
March 30, 2007. All references herein to a specific number of days will refer to
calendar days unless expressly stated otherwise, and if the last day for
performance falls on a Saturday, Sunday or state or federal holiday, such period
will be extended to the next business day thereafter. The term “business day”
will exclude Saturdays, Sundays, state and federal holidays and the Friday after
Thanksgiving.
[signature page follows]

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     EXECUTED to be effective as of the Effective Date.

            SELLER:

L.B. Foster Company, a Pennsylvania corporation
      By:   /s/ Stan L. Hasselbusch         Stan L. Hasselbusch, President &
CEO        Date: March 29, 2007       PURCHASER:

R.L.R. INVESTMENTS, L.L.C.,
an Ohio limited liability company
      By:   /s/ Donald R. DeLuca         Donald R. DeLuca, Vice President &
General Counsel             Date: March 29, 2007    

Attachments:
Exhibit A – Land
Exhibit B – List of Diligence Documents
Exhibit C – Form of Lease

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit A
Land

Exhibit A – Page 1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(MAP) [l25468al2546801.gif]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit B
List of Diligence Documents
1. Land Title Survey of L. B. Foster Industrial Park Section Two, GF No:
01070113 prepared by Thompson Professional Group, Inc., dated June, 2001.
2. Plat Showing a Land Title Survey of 45.2510 Acres of Land prepared by Thomas
Land Surveying, dated September 28, 2006 and marked L.B. Foster Company
12-16-2006.
3. Survey Report prepared by Thomas Land Surveying, dated September 25, 2006.
4. Commitment for Title Insurance, GF No: 01070113, dated July 24, 2001,
prepared by the Title Company.
5. Commitment for Title Insurance, GF No: 1033001509, dated July 30 2006,
prepared by the Title Company as to a portion of the Property.
6. Release and Settlement Agreement, dated as of July 5, 1984, filed for record
under Harris County Clerk’s File No. J592773 (the “Southern Boundary Settlement
Agreement”).
7. Phase I Environmental Site Assessment prepared by T-2 Environmental, dated
October 6, 2006.
8. Report of Phase Two Testing prepared by Phase One Technologies, L.L.C., dated
September 28, 2006.
9. Laboratory Analysis Report prepared by A & B Environmental Services, Inc.,
dated September 18, 2006.
10. Laboratory Analysis Report prepared by A & B Environmental Services, Inc.,
dated September 25, 2006.
11. Phase I Environmental Site Assessment prepared by T-2 Environmental, dated
March 15, 2007.
12. Letter regarding removal of asbestos materials prepared by T-2
Environmental, dated September 15, 2004.
13. Letter from Texas Department of State Health Services dated November 16,
2004.
14. Asbestos Survey prepared by ENSR Corporation, dated March 10, 1998.
15. Asbestos Survey prepared by ENSR Corporation, dated May 20, 1998.

Exhibit B – Page 1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16. Close Out Submittal prepared by Hazard Assessment Leaders, Inc., dated
May 11, 1998.
17. Close Out Submittal prepared by Hazard Assessment Leaders, Inc., dated
September 2, 2004.
18. Documents relating to the Wastewater Capacity Reservation:
(a) City of Houston, Department of Public Works and Engineering, Fax dated
May 11, 2000.
(b) City of Houston, Wastewater Capacity Name Transfer Receipt, No. N 3305,
dated April 27, 2000.
(c) City of Houston, Wastewater Capacity Name Transfer Receipt, No. N 2565,
dated May 15, 1998.
(d) L.B. Foster Company letter addressed to Ms. Barbara Grizzle, City of
Houston, dated May 12 1998.
(e) City of Houston, Wastewater Division, Public Works Department, Capital
Recovery Charges Receipt, Receipt No. 3077, dated August 7, 1984.
(f) Letter from Walter Williams, P.E., Acting General Manager, Wastewater
Division, dated July 10, 1984, addressed to Mr. Ernest Beachley.
19. Proposed Improvements for L.B. Foster Company Plant Site at West Little York
Road and Langfield Road, Houston, Harris County, Texas, Sheet 2, 3, 4, 5 and 6
of 6, prepared by H. Platt Thompson Engineering Company, Inc. revised
September 29, 1969.

Exhibit B – Page 2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit C
Form of Lease

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



COMMERCIAL LEASE AGREEMENT
(Unimproved Property)
     This Lease Agreement (this “Lease”), dated this                      day of
                    , 2007, by and between R.L.R. INVESTMENTS, L.L.C., an Ohio
limited liability company, whose mailing address is 600 Gillam Road, Wilmington,
Ohio 45177-0271, Attention: Corporate Legal Department (hereinafter referred to
as “Lessor”), and L. B. FOSTER COMPANY, a Pennsylvania corporation, whose
mailing address is 415 Holiday Drive, Pittsburgh, Pennsylvania 15220 Attention:
David L. Voltz (hereinafter referred to as “Lessee”).
     Background. Lessor has contemporaneously with execution of this Lease
purchased 63.1931-acre tract (the “Property”) from Lessee pursuant to a Purchase
and Sale Agreement, dated as of March 29, 2007 (the “Purchase Agreement”). Under
the terms of the Purchase Agreement, the parties agreed that the Lessee would
leaseback from Lessor a portion of the Property consisting of the Premises (as
hereafter defined) for a period of ten (10) years on the terms and conditions
set forth herein.
     Agreement. In consideration of the foregoing and the mutual covenants and
agreements set forth in this Lease, the parties hereto, intending to be legally
bound, agree as follows:
ARTICLE I
Premises
     Subject to all of the terms, conditions, agreements and covenants
hereinafter set forth, Lessor hereby lets, demises and leases to the Lessee that
certain tract or parcel of real estate comprised of approximately twenty
(20) acres of land, together with all improvements thereon, in Harris County,
Texas and described in Exhibit A hereto (hereinafter referred to as the
“Premises”). The Premises will include the non-exclusive right of Lessee and its
employees, agents, invitees, guests and independent contractors to use existing
and future access roads within the Property reasonably necessary for access from
the Premises to Langfield Road.
ARTICLE II
Term and Rental
     2.1 This Lease shall continue in full force and effect for a term
commencing as of the Closing under the Purchase Agreement (hereinafter referred
to as “Commencement Date”), and terminating on
                                        , 2017.
     2.2 Lessee will have the continuing right during the term hereof to
terminate this Lease as to all or any portion of the Premises by giving Lessor
at least ninety (90) days’ prior written notice and by substantially vacating
the portion of the Premises so terminated on or before the designated
termination date. Notwithstanding the foregoing, Lessee may only terminate this
Lease as to a portion of the Premises if such portion consists of a minimum of
two (2) contiguous acres.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     2.3 Lessee shall pay to Lessor, on or before the first day of each calendar
month during the term hereof, as rent for the Premises the sum of One Thousand
and 00/100 Dollars ($1,000.00) per acre in lawful money of the United States.
The rent due per month will be prorated for any partial month during the term
hereof and also for any portion of the Premises as to which this Lease is
terminated in accordance with the provisions of Section 2.2 above.
ARTICLE III
Taxes; Maintenance; Insurance and Utilities
     3.1 It is the intention of the parties that this Lease is a “net” lease
with Lessee being responsible during the term hereof for the maintenance of the
Property and for all expenses relating to Lessee’s use and occupancy of the
Property.
     3.2 Lessee shall pay prior to delinquency all ad valorem taxes lawfully
assessed against and levied upon (i) the Premises and (ii) Lessee’s trade
fixtures, furnishings, equipment, inventory and all other personal property
assessed and billed separately from the real property of Lessor. If any of the
foregoing is assessed with Lessor’s real or personal property, Lessee shall pay
Lessor the taxes attributable to Lessee’s interest in the Premises and Lessee’s
personal property within thirty (30) days after receipt from Lessor of a written
statement setting forth the taxes applicable to Lessee’s property along with
reasonable evidence of the amount of taxes attributable to Lessee’s property.
Notwithstanding the foregoing, Lessor shall remain responsible for any special
assessments or any other capital charges imposed by governmental authorities or
persons other than Lessee in respect of permanent improvements to the Premises
or the Property.
     3.3 Lessee shall maintain commercial general liability insurance against
claims for bodily injury or death and property damage occurring in or upon or
resulting from the Premises, in such amounts and with such coverages as Lessee
would typically maintain on its own similarly situated properties, underwritten
by one or more insurance companies with a Best rating of at least A-. Any and
all insurance policies shall name Lessor as an additional insured and provide
that such policy will not be canceled or modified in any way without thirty
(30) days’ prior written notice to Lessor. Lessee shall promptly pay, prior to
delinquency, all utility bills for its monthly usage of water, gas, heat, light,
power, telephone, sewage, air conditioning and ventilation, janitorial,
landscaping and any other utilities supplied to the Premises at Lessee’s
request.
ARTICLE IV
Acceptance and Use of Premises
     4.1 Lessee, by its execution hereof, acknowledges that it has examined the
Premises and found such to be in good order and repair and that it is accepting
such Premises in their “AS IS” condition,
     4.2 Lessor covenants and agrees with Lessee that upon Lessee paying rent
and other monetary sums due under this Lease and performing its covenants and
conditions, Lessee shall and may peaceably and quietly have, hold and enjoy the
Premises, subject to the terms of this

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Lease, for the entire term hereof, including any renewal period. Lessee shall
have the right to use the Premises for any lawful purpose during the term of
this Lease.
     4.3 Lessee shall occupy and use the Premises in compliance with all
ordinances, rules, regulations and laws of all public authorities, boards,
bureaus and officials relating to the Premises or any improvements thereon, and
further, will not use, occupy, suffer or permit any person, firm or corporation
to use or occupy said Premises, or any part thereof, for any purpose or use
which violates any statute or ordinance, whether Federal, state or municipal, or
the Permitted Exceptions throughout the term of this Lease.
     4.4 Lessee shall not allow the Premises to be used for any unlawful or
objectionable purpose, nor shall Lessee cause, maintain or permit any nuisance
in, on, or about the Premises. Lessee shall not commit nor suffer to be
committed any waste in or upon the Premises.
     4.5 To the extent that Lessee is deemed to be in violation of any provision
of Sections 4.3 or 4.4, Lessee shall have thirty (30) days after receipt of
written notice from Lessor to remedy any such violation, without incurring any
penalties or damages of any kind whatsoever from Lessor, or it will be deemed to
have breached this Lease.
     4.6 Lessor hereby agrees and acknowledges that Lessee shall own all
improvements and fixtures located on the Premises (the “Improvements”) during
the term of this Lease. Lessee shall maintain the Improvements in the manner
determined by Lessee in its sole discretion and shall have the right to alter,
demolish, reconstruct or repair the Improvements in Lessee’s sole discretion.
Upon the expiration or earlier termination of this Lease, Lessee shall not have
any obligation to repair or replace any of the Improvements nor shall Lessee
have any obligation to remove any of the Improvements from the Premises. Lessee
shall be entitled, in Lessee’s sole discretion, to remove any of the
Improvements located on the Premises on or before the expiration or earlier
termination of this Lease. Any Improvements consisting of buildings or offices
will be left in a “broom clean” condition at the expiration or earlier
termination of the Lease and any Improvements or personal property remaining on
the Premises thereafter shall be deemed abandoned by the Lessee and shall be the
property of the Lessor unless otherwise expressly agreed by the parties hereto.
ARTICLE V
Northern Rail Spur and Utility and Access Easement
     In addition to Lessee’s right to use the Premises, Lessee shall have
(i) the nonexclusive use of the Northern Rail Spur and the existing roadways
serving the Northern Rail Spur (together, the “Northern Rail Spur”) identified
on Exhibit B that lies outside the Premises and exclusive use of the portion of
the Northern Rail Spur located within the Premises, and (ii) the non-exclusive
right to use of the rights granted to “Foster” under the Utility and Access
Easement Agreement attached hereto as Exhibit C and identified on Exhibit B.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE VI
Storm Water Drainage
     Several surface ditches and underground storm water drainage pipes traverse
the Property that currently drain all or portions of the Premises into the
drainage ditches owned and/or operated by the City of Houston or Harris County
Flood Control District (the “Storm Water Drainage System”). Lessor may alter the
Storm Water Drainage System provided that no such alternation interferes with
Lessee’s activities or operations or may temporarily or permanently disrupt or
otherwise adversely impair the drainage of the Premises. Lessee will maintain at
Lessee’s expense the portion of the Storm Water Drainage System located within
the Premises except Lessor shall be responsible for the cost of any maintenance
or repairs within the Premises resulting from any alteration or lack of
maintenance beyond the Premises. Lessor will maintain at Lessor’s expense the
portions of the Storm Water System located outside the Premises.
ARTICLE VII
Entry by Lessor
     Lessor and Lessor’s agents shall have the right at reasonable times to
enter the Premises to inspect the same or to maintain or repair, make
alterations, or additions to the Premises or any portion thereof, only to the
extent that any such entry, alterations or additions do not materially affect
the Lessee’s use of the Premises, or to show the Premises to prospective
purchases, tenants or lenders. Lessor may, at any time, place on or about the
Premises any ordinary “for sale” signs; Lessor may at any time during the last
forty-five (45) days of the term of this Lease place on or about the Premises
any ordinary “for lease” signs.
ARTICLE VIII
Liens
     Lessee shall keep the Premises and any building of which the Premises are a
part free from any liens arising out of work performed, materials furnished or
obligations incurred by Lessee and shall indemnify, hold harmless and defend
Lessor from any liens and encumbrances arising out of any work performed or
materials furnished by or at the direction of Lessee. In the event that Lessee
shall not, within thirty (30) days following the imposition of any such lien,
cause such lien to be released of record by payment or posting of a proper bond,
Lessor shall have, in addition to all other remedies provided herein and by law,
the right, but not the obligation, to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Lessor and all expenses and costs incurred by
it in connection therewith, excluding attorneys’ fees, shall be payable to
Lessor by Lessee within thirty (30) days after receipt by Lessee of a written
invoice from Lessor. Lessor shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law for the
protection of Lessor and the Premises, and any other party having an interest
therein, from mechanics’ and materialmen’s liens, and Lessee shall give to
Lessor at least ten (10) business days prior written notice of the expected date
of commencement of any work relating to alterations or additions to the
Premises, and shall not proceed with any such work

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



without first having received Lessor’s consent, which consent may be withheld or
made, subject to such additional conditions as Lessor deems appropriate.
ARTICLE IX
Indemnification
     9.1 Lessee shall indemnify and hold the Lessor Indemnified Parties (as
hereafter defined) harmless from and against any and all claims of liability for
any injury or damage to any person or property arising from Lessee’s use of the
Premises or from any activity, work, or thing done, permitted or suffered by
Lessee during the term of this Lease in or about the Premises except to the
extent caused by the negligence of Lessor.
     9.2 Lessor shall indemnify and hold the Lessee Indemnified Parties (as
hereafter defined) harmless from and against any and all claims of liability for
any injury or damage to any person or property arising from Lessor’s use of the
Property or from any activity, work, or thing done, permitted or suffered by
Lessor during the term of this Lease in or about the Property except to the
extent caused by the negligence of Lessee.
     9.3 For the purposes of this Lease, the term “Lessor Indemnified Parties”
will include Lessor, its successors and assigns, and its or their officers,
directors, employees, agents, independent contractors, guests and invitees, and
the phrase “Lessee Indemnified Parties” will include Lessee, its successors and
assigns, and its or their officers, directors, employees, agents, independent
contractors, guests and invitees.
ARTICLE X
Condemnation
     If the Premises or any portion thereof are taken under the powers of
eminent domain, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, provided that the rent shall be reduced in
proportion to the ratio which the portion of the Premises taken bears to the
entire Premises, and provided further that the remaining area is adequate for
Lessee’s operation. In the event that the remaining area is inadequate, Lessee
may, at its option, terminate this Lease and all further obligations of Lessee
hereunder shall terminate upon notification to Lessor of Lessee’s intent to
terminate. All awards for the taking of any part of the Premises or any payment
made under the threat of the exercise of the power of eminent domain shall be
the property of Lessor, whether made as compensation for diminution of value of
a leasehold or for the taking of the fee or as severance damages; provided,
however, that Lessee shall be entitled to any award for loss of or damage to
Lessee’s trade fixtures and removable personal property. In the event that this
Lease is not terminated by reason of such Condemnation, Lessor shall, to the
extent of severance damages received by Lessor in connection with such
Condemnation, repair any damage to the Premises caused by such Condemnation,
except to the extent that Lessee has been reimbursed therefore by the condemning
authority.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE XI
Assignment and Subletting
     11.1 Lessee shall not assign, transfer, mortgage, pledge, hypothecate or
encumber this Lease or any interest therein, and shall not sublet the Premises
or any part thereof, without the prior written consent of Lessor, which consent
Lessor shall not unreasonably withhold.
     11.2 No consent by Lessor to any assignment or subletting by Lessee shall
relieve Lessee of any obligation to be performed by the Lessee under this Lease,
whether occurring before or after such consent, assignment or subletting. The
consent by Lessor to any assignment or subletting shall not relieve Lessee from
the obligation to obtain Lessor’s express written consent to any other
assignment or subletting. The acceptance of rent by Lessor from any other person
shall not be deemed to be a waiver by Lessor of any provision of this Lease or
to be a consent to any assignment, subletting or other transfer. Consent to one
assignment, subletting or other transfer shall not be deemed to constitute
consent to any subsequent assignment, subletting or other transfer.
ARTICLE XII
Environmental Covenants and Indemnities
     12.1 Lessee will exercise extreme care during the term of this Lease in
handling Hazardous Substances if Lessee uses or encounters any in connection
with its use of and operations on the Premises. Lessee, at Lessee’s expense,
will undertake any and all preventative, investigatory or remedial action
(including emergency response, removal, containment and other remedial action)
(i) required by any applicable Environmental Laws or orders by any Governmental
Authority having jurisdiction under Environmental Laws, or (ii) necessary to
prevent or minimize property damage (including damage to Lessee’s own property),
personal injury or damage to the environment, or the threat of any such damage
or injury by releases of or exposure to Hazardous Substances in connection with
the Premises or operations of Lessee on the Premises. Without limiting the
foregoing, if Hazardous Substances are discovered on the Premises during
Lessee’s use and operation thereof in violation of Governmental Requirements,
Lessee will remove (or cause to be removed or remediated) and pay (or cause to
be paid) immediately when due the cost of removing or remediating any Hazardous
Substances from the Premises in compliance with all Governmental Requirements.
In the event Lessee fails to perform any of its obligations under this
Section 12, Lessor may (but will not be required to) perform such obligations at
Lessee’s expense. All such costs and expenses incurred by Lessor under this
Section and otherwise under this Lease will be reimbursed by Lessee to Lessor
upon demand. In performing any such obligations of Lessee, Lessor will at all
times be deemed to be the agent of Lessee and will not by reason of such
performance be deemed to be assuming any responsibility of Lessee under any
Environmental Law or to any third party.
     12.2 Lessee will cause the Premises and the operations conducted thereon by
Lessee or its employees, agents, representatives and contractors, during the
term of this Lease, to comply in all material respects with all Environmental
Laws and orders of any Governmental Authorities having jurisdiction under any
Environmental Laws and will obtain, keep in effect and comply in

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



all material respects with all Governmental Requirements promulgated pursuant to
any Environmental Laws with respect to the Premises or operations.
     12.3 Lessee, as consideration for the Lease, hereby indemnifies and holds
harmless Lessor Indemnified Parties against any and all claims, demands, losses,
liabilities, costs and expenses (including reasonable attorney fees at trial and
on any appeal or petition for review) incurred by such Lessor Indemnified Party
(a) arising out of or relating to any investigatory or remedial action involving
the Premises, the operations conducted on the Premises or any other operations
of Lessee and required by Environmental Laws or by orders of any Governmental
Authority having jurisdiction under any Environmental Laws, or (b) on account of
injury to any person whatsoever or damage to any property arising out of, in
connection with or in any way relating to (i) Lessee’s violation of any
Environmental Laws, (ii) Lessee’s use, treatment, storage, generation,
manufacture, transport, release, spill, disposal or other handling of Hazardous
Substances on the Premises, or (iii) Lessee’s contamination of any of the
Premises by Hazardous Substances by any means whatsoever in violation of
Environmental Laws. The foregoing indemnity is limited to losses, liabilities,
costs and expenses (“Claims”) that any Lessor Indemnified Party incurs as a
result of the introduction or alleged introduction of Hazardous Substances onto
the Premises by Lessee or its agents, contractors, licensees, employees, tenants
or guests, or as a result of the violation or alleged violation by Lessee, or
its agents, contractors, licensees, employees, tenants or guests, of any
Environmental Law, or with respect to any other violation of any Environmental
Law for which Lessee, or any of its agents, contractors, licensees, employees,
tenants or guests are liable or alleged to be liable, in each case relating to
acts or omissions of Lessee or persons or entities for whom Lessee is
responsible (as provided herein) during the term of this Lease and not prior
thereto. Lessor will notify Lessee promptly of any Claims, and Lessor will not
confess judgment, settle or compromise any Claims for which Lessor seeks
indemnity under this Lease without Lessee’s prior written consent unless Lessee
fails or refuses to timely affirm its obligations to indemnify Lessor under this
Lease. Predicated upon the continuing satisfaction of the foregoing, following
the delivery to Lessor of such affirmation of indemnity and agreement to defend,
Lessee will have the exclusive right to defend against such Claims and to settle
or compromise same at its sole cost. In the event Lessee fails or refuses to
adequately defend any Lessor Indemnified Party against such Claims, Lessee will
reimburse Lessor all reasonable costs and expenses incurred by Lessor or any
such Lessor Indemnified Party to conduct its own defense. Nothing in the
foregoing will preclude Lessor, at its own cost and expense, from participating
with Lessee in the defense of any Claims which defense has been undertaken and
is ongoing by Lessee. Anything to the contrary notwithstanding Lessor
acknowledges and agrees Lessee shall have no liability for Hazardous Substances
not introduced to the Premises by Lessee or its agents, contractors, licensees,
employees, tenants or guests.
     12.4 For the purposes of this Lease, the following terms have the meanings
indicated below:
     (a) “Environmental Laws” means all federal, state, local and foreign
statutes, regulations, ordinances and similar provisions having the force or
effect of law, all judicial and administrative orders and determinations, and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including without limitation all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution labeling, testing,

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



processing, discharge, release, threatened release, control, or cleanup of any
hazardous materials, substances or wastes, chemical substances or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise or radiation.
     (b) “Hazardous Substances” is used in this Lease in its very broadest sense
and means and includes, without limitation, asbestos and any substance
containing asbestos, the group of organic compounds known as polychlorinated
biphenyls, flammable explosives, radioactive materials, chemicals known to cause
cancer or reproductive toxicity, and also refers to pollutants, effluents,
contaminants, emissions or related materials that, because of their quantity,
concentration or physical, chemical or infectious characteristics, may cause or
pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured,
transported or otherwise handled. Hazardous Substances includes, but is not
limited to, any and all hazardous or toxic substances, materials or waste as
defined by or listed under any of the Environmental Laws.
ARTICLE XIII
Default and Remedies
     13.1 The occurrence of any of the following shall constitute a material
default and breach of this Lease by Lessee:
     (a) Any failure by lessee to pay the rent or any other monetary sums
required to be paid hereunder where such failure continues for five (5) business
days after receipt of written notice thereof from Lessor that such amounts are
past due;
     (b) The complete abandonment of the Premises by Lessee for at least thirty
(30) consecutive days;
     (c) A failure by Lessee to observe and perform any other provision of this
Lease to be observed or performed by Lessee, where such failure continues for
thirty (30) days after receipt of written notice thereof from Lessor; provided,
however, that if the nature of such default is such that the same cannot
reasonably be cured within such thirty-day period, Lessee shall not be deemed to
be in default if Lessee shall within such period commence such cure and
thereafter diligently prosecute the same to completion; and
     (d) The making by Lessee of any general assignment or general arrangement
for the benefit of creditors; the filing by or against Lessee of a petition to
have Lessee adjudged a bankrupt or of a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Lessee, the same is dismissed within sixty (60) days);
the appointment of a trustee or receiver to take possession of substantially all
of Lessee’s assets located at the Premises or of Lessee’s interest in this
Lease, where such seizure is not discharged within thirty (30) days.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     13.2 In the event of any such material default or breach by Lessee, Lessor
may at any time thereafter, after giving Lessee notice and/or demand and in
addition to other remedies provided herein:
     (a) Maintain this Lease in full force and effect and recover the rent and
other monetary charges as they become due, without terminating Lessee’s right to
possession, irrespective or whether Lessee shall have abandoned the Premises; or
     (b) Terminate Lessee’s right to possession by any lawful means, in which
case this Lease shall terminate and Lessee shall surrender possession of the
Premises to Lessor. In such event, Lessor shall be entitled to recover from
Lessee all damages incurred by Lessor by reason of Lessee’s default.
ARTICLE XIV
Miscellaneous Provisions
     14.1 Captions; Attachments; Defined Terms
     (a) The captions of the Articles of this Lease are for convenience only and
shall not be deemed to be relevant in resolving any question of interpretation
or construction of any portion of this Lease.
     (b) Exhibits attached hereto, and addendums and schedules initialed by the
parties, are deemed by attachment to constitute part of this Lease and are
incorporated herein.
     (c) The words “Lessor” and “Lessee”, as used herein, shall include the
plural as well as the singular. Words used in neuter gender include the
masculine and feminine and words in the masculine or feminine gender include the
neuter. If there be more than one person or entity constituting the Lessor or
the Lessee, as the case may be, the obligations hereunder imposed upon Lessor or
Lessee shall be joint and several as to such constituent person(s) or
entity(ies).
     (d) The obligations contained in this Lease to be performed by Lessor shall
be binding on Lessor’s successors and assigns only during their respective
periods of ownership, and the term “Lessor” shall mean only the owner or owners
at the time in question of the fee title or a tenant’s interest in a ground
lease of the Premises. .
14.2 Entire Agreement
     (a) This instrument along with any exhibits and attachments hereto
constitutes the entire agreement between Lessor and Lessee relative to the
Premises and this Lease and the exhibits and attachments may not be altered,
amended or revoked except by an instrument in writing signed by both Lessor and
Lessee.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) Lessor and Lessee agree hereby that all prior or contemporaneous oral
agreements between and among themselves and their agents or representatives
relative to the leasing of the Premises are merged in or revoked by this Lease.
     14.3 Severability
     If any term or provision of this Lease shall, to any extent, be determined
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Lease shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.
     14.4 Costs of Suit
     If Lessee or Lessor shall bring any action for any relief against the
other, declaratory or otherwise, arising out of this Lease, including any suit
by Lessor for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorneys’ fees, which
shall be deemed to have accrued on the commencement of such action and shall be
paid whether or not such action is prosecuted to judgment.
     14.5 Time
     Time is of the essence in this Lease and in each and every provision
hereof.
     14.6 Waiver
     No covenant, term or condition or the breach thereof shall be deemed
waived, except by written consent of the party against whom the waiver is
claimed, or as provided for herein, and any waiver or the breach of any
covenant, term or condition shall not be deemed to be a waiver of any preceding
or succeeding breach of the same or any other covenant, term of condition.
However, acceptance by Lessor of any performance by Lessee after the time the
same shall have become due shall constitute a waiver by Lessor of the breach or
default of any covenant, term or condition contained herein.
     14.7 Holding Over
     If Lessee remains in possession of all or any part of the Premises after
the expiration of the term hereof, with or without the express or implied
consent of Lessor, such tenancy shall be from month-to-month only, and not a
renewal hereof or an extension for any further term, and such month-to-month
tenancy shall be subject to every other term, covenant and agreement contained
herein; provided, however, that nothing herein shall preclude Lessor from
seeking eviction or any other remedy in the event that Lessee remains on the
Premises after the expiration of the term hereof without Lessor’s consent.
     14.8 Notices
     All notices or demands of any kind required or desired to be given by
Lessor or Lessee hereunder shall be in writing and may be served by depositing
the notice or demand in the United States mail, addressed to the Lessor or
Lessee, respectively, at the addresses set forth in

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the introductory paragraph of this Lease, postage prepaid and registered or
certified with return receipt requested; by delivering the same in person to the
office of such party; or by delivery by Federal Express, UPS or other reputable
overnight courier. Notice given in accordance herewith will be effective upon
receipt at the address of the addressee.
     14.9 Subordination, Non-Disturbance
     This Lease is subordinate to all liens, encumbrances, easements, deeds of
trust and ground leases now or hereafter encumbering the Premises, and all
refinancings, replacements, modifications, extensions or consolidations thereof.
Lessee shall attorn to any mortgagee, ground lessor, trustee under a deed of
trust or purchaser at a foreclosure or trustee’s sale (“Lessor’s Mortgagee”) as
“Lessor” under this Lease provided that each such Lessor’s Mortgagee agrees not
to disturb Lessee’s possession of the Premises pursuant to a mutually acceptable
subordination, non-disturbance and attornment agreement by and between each such
Lessor’s Mortgagee and Lessee. In addition, Lessor shall obtain within 10
business days following the effective date of this Lease a fully executed
subordination, non-disturbance and attornment agreement from any existing
Lessor’s Mortgagee with respect to the Premises in a form reasonably acceptable
to Lessee.
     14.10 Memorandum of Lease
     Lessor and Lessee agree, at the sole expense of Lessee, to execute a
Memorandum of Lease in recordable form and otherwise containing provisions
reasonably required by Lessee within five (5) days following the request of the
other party hereto.
[END OF TEXT; SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the Lessor and Lessee have executed this Lease as of
the date and year first above written.

                      LESSOR:        
 
                    R.L.R. INVESTMENTS, L.L.C.,         an Ohio limited
liability company    
 
               
 
  By:                                   Donald R. Deluca, Vice President &
General Counsel    
 
                    LESSEE:        
 
                    L. B. FOSTER COMPANY,         a Pennsylvania corporation    
 
               
 
  By:                               Printed Name:        
 
  Title:      
 
                 

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A TO LEASE
Description of Premises

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B
Pictorial Description of Premises and Property
showing Northern Rail Spur

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(MAP) [l25468al2546802.gif]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C
Utility and Access Easement Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C
UTILITY AND ACCESS EASEMENT AGREEMENT
     THIS UTILITY AND ACCESS EASEMENT AGREEMENT (this “Agreement”) is made and
entered into this 31day of March, 2000, by and between HYDRO CONDUIT
CORPORATION, a Delaware corporation (hereinafter referred to as “HCC”), and L.
B. FOSTER COMPANY, a Pennsylvania corporation (hereinafter referred to as
“Foster”).
W I T N E S S E T H:
     WHEREAS, HCC is the owner in fee simple of that certain tract or parcel of
real property more particularly described on Exhibit “A” attached hereto and
made a part hereof (hereinafter referred to as the “HCC Tract”), and Foster is
the owner in fee simple of that certain tract of real property lying adjacent to
and being contiguous with the southern boundary of the HCC Tract (hereinafter
referred to as the “Foster Tract”); and
     WHEREAS, HCC desires to grant certain easements in, to, under, through and
across that portion of the HCC Tract more particularly described on Exhibit B
attached hereto and made a part hereof (the “Easement Parcel”); and
     WHEREAS, subsequent to the date of this Agreement HCC intends to dedicate
that portion of the Easement Tract more particularly described on Exhibit “C”
attached hereto and made a part hereof (the “Reversionary Property”) to the City
of Houston for use as a public road.
     NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10
00), and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HCC and Foster, intending to be legally bound,
do hereby covenant and agree as follows:
     1. Foster Utility Easement. HCC hereby grants to Foster for the benefit of
the Foster Tract, as the same may be hereafter subdivided, transferred or
conveyed, a perpetual, non-exclusive easement over, across, under and through
the Easement Parcel for purposes of constructing, utilizing, repairing,
maintaining and replacing any utilities and storm water drainage facilities
located on the Easement Parcel and benefitting the Foster Tract (collectively,
the “Foster Utilities”).
     2. Foster Access Easement. HCC, for the benefit of the Foster Tract, hereby
grants unto Foster, its heirs, successors, successors-in-title, assigns,
tenants, licensees, invitees, permittees, agents, contractors and
representatives a perpetual, non-exclusive easement over and across the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Easement Parcel for the purpose of vehicular and pedestrian ingress and egress
to and from the Foster Tract over and across the Easement Parcel to the
rights-of-way of Langfield Road and Burlington North Drive (the “Foster Access
Easement”).
     3. Construction and/or Relocation of Utilities. If Foster, from time to
time, desires to construct new utility or storm water drainage facilities on or
within the Easement Parcel and/or relocate the existing Foster Utilities located
on or within the Easement Parcel, Foster shall perform such construction and/or
relocation at its own cost and expense, and such construction and/or relocation
of the Foster Utilities shall be subject, as to scope and location, to the
approval of HCC, which approval shall not be unreasonably withheld or delayed.
     4. Maintenance of Foster Utilities. In the event Foster enters upon the
Easement Parcel for the purposes of constructing, maintaining, repairing or
replacing the Foster Utilities, Foster shall complete such work at its sole cost
and expense in a workman-like, lien-free manner in accordance with all
applicable laws. HCC covenants and agrees that HCC shall repair and/or replace
at its sole cost and expense any portion of the Foster Utilities damaged or
destroyed by HCC, its agents, employees, invitees or contractors. In addition,
HCC agrees that HCC shall not modify, alter or reconfigure the drainage
facilities located on the HCC Tract in any manner which materially increases the
flow of storm water runoff into any portion of the storm water facilities
located within the Easement Parcel which benefit the Foster Tract. With respect
to any drainage pipes or structures located on the HCC Tract and outside the
Easement Parcel (whether or not such pipes originate, terminate or traverse the
Easement Parcel or any part thereof) that service the Foster Tract, HCC’s sole
obligation if it encounters such pipes or structures during excavation or other
activities on the HCC Tract shall be to properly cap and secure such pipes and
structures in a workman-like manner in accordance with all applicable laws and
HCC shall have no further obligation or liability to any party with respect to
any such pipes or structures.
     5. Maintenance of Foster Access Easement. HCC and Foster covenant and agree
that each party shall, at its sole cost and expense, repair, replace and restore
any portion of the existing pavement, stabilized land and roadway improvements
now located on the Easement Parcel which are damaged, destroyed or degraded in
any material respect by of such party, its employees, contractors, agents,
representatives, tenants, invitees or guests, to materially the same condition
as exists as of the date of this Agreement. Any work required to be performed by
either party pursuant to this paragraph 5 shall be conducted in a workman-like,
lien free manner and in accordance with all applicable laws.
     6. Subordination of Foster’s Rights. Foster and HCC expressly acknowledge
and agree that, upon the consummation of the dedication of the Reversionary
Property to the City of Houston as and for a public street, Foster’s rights in
and to the Reversionary Property arising in connection with or by virtue of this
Agreement shall at all times thereafter be subject to the right, title and
interest of the City of Houston or any governmental successor entity thereto in
and to the Reversionary Property as and for a public street and Foster shall
exercise its rights hereunder only

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to the extent the exercise of such rights do not interfere with the City of
Houston’s use, development and enjoyment of the Reversionary Property as and for
a public street.
     7. Indemnifications. Foster and HCC (as the case may be, the “Indemnifying
Parties”) hereby indemnify and holds harmless the other party and the other
party’s successors, successors-in-title, assigns, tenants, licenses, and
invitees (the “Indemnified Parties”) from and against any and all injury, loss,
cost, damage or expense, claims, demands and liabilities, including without
limitation, reasonable attorney’s fees and other court costs, incurred for any
claims or causes of action arising from (i) failure by the Indemnifying Party to
perform any covenant or agreement required to be performed by the Indemnifying
Party hereunder or to exercise the rights granted hereunder in accordance with
applicable law, or (ii) any accident, injury, death or damage (whether to person
or property) on or about the Easement Parcel which arises or results from the
negligence or willful misconduct of the Indemnifying Party or its officers,
employees, invitees, customers, guests, patrons, tenants, independent
contractors, successors or assigns.
     8. Miscellaneous
          (a) HCC represents and warrants that it now owns fee simple title in
and to the HCC Tract and that HCC has full right, power and authority to enter
into, execute and deliver this Agreement and to convey the aforesaid easements
and related rights to Foster and thereafter to be bound hereby and hereto
          (b) Foster represents and warrants that it now owns fee simple title
in and to the Foster Tract and that Foster has full right, power and authority
to enter into, execute and deliver this Agreement and thereafter to be bound
hereby and hereto
          (c) Whenever the term “HCC” or the term “Foster” is used herein, the
same shall mean and include the party named herein as “HCC” or “Foster”, as the
case may be, and their respective heirs, successors, assigns, trustees,
representatives and successors-in-title to all or any portion of the “HCC Tract”
or the “Foster Tract”, and each of them
          (d) This Agreement shall be governed by and construed under the laws
of the State of Texas
          (e) Each of the easements granted herein shall run with the land and
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors, successors-in-title and assigns

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, HCC and Foster have caused this instrument to be duly
executed, sealed and delivered on the day and year first above written.

             
 
  HCC:        
 
                HYDRO CONDUIT CORPORATION,         a Delaware corporation    
 
           
 
  By:   /s/ Ronald W. Metzger
 
   
 
           
 
  Name:   Ronald W. Metzger    
 
           
 
  Title:   Vice President    
 
           
 
                [CORPORATE SEAL]    

         
THE STATE OF
  Texas
 
  )(
 
       
COUNTY OF
  Harris
 
  )(

          This instrument was acknowledged before me on the 31 day of March,
2000 by Ronald W. Metzger the duly authorized Vice President of Hydro Conduit
Corporation, a Delaware corporation, on behalf of said corporation.

             

(SEAL) [l25468al2546803.gif]
    /s/Kimberly Guedry Lavern                
 
  Notary Public, State of          
 
 
Printed Name:
     
 
  Commission Expires:        
 
     
 
   

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  FOSTER:    
 
                L. B. FOSTER COMPANY, a         Pennsylvania corporation    
 
           
 
  By:   /s/ Lee B. Foster
 
   
 
           
 
  Name:   Lee B. Foster    
 
           
 
  Title:   Chairman & CEO    
 
           
 
                [CORPORATE SEAL]    

         
THE STATE OF
  PENNSYLVANIA
 
  )( 
 
       
COUNTY OF
  ALLEGHENY
 
  )( 

          This instrument was acknowledged before me on the30th day of March,
2000 by LEE B. FOSTER, the duly authorized CHAIRMAN & CEO of L. B. Foster
Company, a Pennsylvania corporation, on behalf of said corporation.

     
 
  /s/ Linda J. Moore
 
  Notary Public, State of PENNSYLVANIA
 
  Printed Name: LINDA J. MOORE
 
  Commission Expires: 8.20.01

         
This instrument prepared by and upon recording return to:
      (SEAL) [l25468al2546804.gif]
 
       
Sutherland Asbill & Brennan LLP
999 Peachtree Street, NE
Atlanta, Georgia 30309-3996
Attn: Benjamin R. Tarbutton
       

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit A
BEING A 65. 8325 ACRE (2,867,662 SQUARE FOOT) TRACT OF LAND COMPRISED OF FOUR
(4) TRACTS OF LAND CONVEYED BY DEED TO L. B. FOSTER COMPANY, A CALLED 10.677
ACRE TRACT RECORDED UNDER CLERK’S FILE NUMBER (C. F. NO.) H495060, A CALLED
10.663 ACRE TRACT RECORDED UNDER C. F. NO. H089853, A CALLED 12.040 ACRE TRACT
RECORDED UNDER C . F . NO. G750117, A CALLED 30.0638 ACRE TRACT RECORDED UNDER
C. F. NO. H229843 AND A PORTION OF A CALLED 65.3930 ACRE TRACT RECORDED UNDER C.
F. NO. H229843 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY (O. P. R. R. P.)
OF HARRIS COUNTY, TEXAS, ALL IN THE THOMAS HUBANKS SURVEY, ABSTRACT 370, CITY OF
HOUSTON, HARRIS COUNTY, TEXAS.
COMMENCING: At a found 3/4 -inch iron pipe in the East line of Langfield Road
being a 60-foot right-of-way marking the Southwest corner of Unrestricted
Reserve “A”, West Little York Road Industrial Addition (York Addition) as
recorded under Volume 264, Page 83, of the Harris County Map Records (HCMR) and
marking the Northwest corner of a 20.7074 acre tract conveyed to the North
American Islamic Trust, Inc., Trustee (Islamic) under C. F. No. R331957 of the
O. P. R. R. P. of Harris County;
THENCE: South 88 deg 04 min 06 sec East, 1044.96 feet along the south line of
the York Addition and the North line of the Islamic tract, to a found 5/8-inch
iron rod for the most northerly northwest corner and POINT OF BEGINNING of the
herein described tract, said corner also marking the Northeast corner of said
Islamic tract;
THENCE: North 88 deg 04 min 06 sec East, 560.80 feet along the south line of the
York Addition to a found 5/8-inch rod for corner in the West line of Yorkfield
Road (Yorkfield) being a 60-foot right-of-way, said corner also marking the
Southeast corner of Unrestricted Reserve “E” of said York Addition and the
Northeast corner of Unrestricted Reserve “A” of the L. B. Foster Industrial Park
(Foster Park) as recorded under Volume 309, Page 67, HCMR;
THENCE: South 02 deg 07 min 52 sec East, 8.14 feet along the West line of
Yorkfield and East line of Reserve “A” in Foster Park, to a found 5/8-inch iron
rod for corner, said corner lying in a curve to the left;
THENCE: Continuing along the West line of Yorkfield and the East line of Reserve
“A” in Foster Park, around a curve to the left with a radius of 60.00 feet,
subtending a central angle of

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



120 deg 00 min 00 sec and with an arc length of 125.66 feet, to a found 5/8-inch
iron rod for corner;
THENCE: South 02 deg 07 min 52 sec East, 11.29 feet continuing along the West
line of Yorkfield and East line of Reserve “A” in Foster Park, to a found
5/8-inch iron rod for corner, said corner marking the Southeast corner of
Reserve “A” in Foster Park;
THENCE: North 87 deg 52 min 04 sec East, 60.00 feet along the South line of said
Foster Park to a found 5/8-inch iron rod for corner in the East line of said
Yorkfield, said corner also marking the Southwest corner of Unrestricted Reserve
“B” of said Foster Park;
THENCE: North 02 deg 07 min 52 sec West, 11.29 feet along the East line of
Yorkfield and West line of Reserve “B” in Foster Park, to a found 5/8-inch iron
rod for corner and lying in a curve to the left;
THENCE: Continuing along the East line of Yorkfield and the West line of Reserve
“B” in Foster Park, around a curve to the left with a radius of 60.00 feet,
subtending a central angle of 120 deg 00 min 00 sec and with an arc length of
125.66 feet to a found 5/8-inch iron rod for corner;
THENCE: North 02 deg 07 min 52 sec West, 7.93 feet continuing along the East
line of Yorkfield and the West line of Reserve “B” in Foster Park, to a found
5/8-inch iron rod lying in the South line of said York Addition, said corner
marking the Northwest corner of Reserve “B” in Foster Park and the Southwest
corner of Unrestricted Reserve “F” in said York Addition;
THENCE: North 88 deg 04 min 06 sec East along the South line of said York
Addition 576 .79 feet to a found 5/8-inch iron rod for angle point;
THENCE: North 87 deg 53 min 30 sec East, 412.18 feet continuing along the South
line of said York Addition, to a found 5/8-inch iron rod for the Northeast
corner lying in the East line of the Thomas Hubanks Survey (Hubanks) and the
west line of the A. G. Hollan Survey A – 346 (Hollan), said corner marking the
Southeast corner of Unrestricted Reserve “H” York Addition

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and the Southeast corner of said York Addition, said corner also being in the
West line of the Ditch Witch Subdivision (Ditch S/D) as recorded under Volume
346, Page 37, HCMR;
THENCE: South 01 deg 52 min 23 sec East, along the East line of Hubanks and West
line of Hollan 1,467. 80 feet to a found 3/4 -inch galvanized iron pipe (G. I.
P.), marking the Southeast corner;
THENCE: South 88 deg 08 min 04 sec West, 100.01 feet along the common line being
the most southerly south line of said 12.040 acre tract and the north line of
said 65. 3930 acre tract, to a found 5/8-inch iron rod, the point of curvature
of a curve to the left;
THENCE: In a southwesterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, to a set 5/8-inch iron rod, for a point of tangency;
THENCE: South 78 deg 08 min 04 sec West, 112.96 feet to a set 5/8-inch iron rod
for the point of curvature of a curve to the right;
THENCE: In a southwesterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet to a set 5/8-inch iron rod for the point of tangency;
THENCE: South 88 deg 08 min 04 sec West, 2089.92 feet to a found 1-inch G. I. P.
marking the southwest corner and lying in the east line of Langfield Road;
THENCE: North 01 deg 51 min 56 sec West, 50.00 feet along the east line of
Langfield to a found PK Nail in asphalt pavement, an angle point being the
northwest corner of said 65.3930 acre tract and the southwest corner of said
30.0638 acre tract;
THENCE: North 02 deg 07 min 10 sec West, 50.07 feet along the East line of
Langfield to a found 5/8-inch iron rod for corner, said corner marking the
Southwest corner of the residue of 25,758 acre tract as conveyed to MAK
Development, Inc. (MAK) as recorded under C . F . No. P147040, O. P. R .R. P;
THENCE: North 88 deg 08 min 04 sec East, 400.00 feet along the South line of
said MAK tract to a found 5/8-inch iron rod for corner, said corner marking the
Southeast corner of said MAK tract;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THENCE: North 02 deg 08 min 24 sec West, 549.64 feet along the East line of said
MAK tract to a found 5/8-inch iron rod for corner, said corner marking the
Northeast corner of said MAK tract and lying in the South line of said Islamic
tract;
THENCE: North 88 deg 05 min 57 sec East, 641.68 feet along the south line of
said Islamic tract to a found 5/8-inch iron rod for corner, said corner marking
the southeast corner of said Islamic tract;
THENCE: North 01 deg 53 min 22 sec West, 864.64 feet along the East line of said
Islamic tract to the POINT OF BEGINNING and containing 65.8325 or 2,867,662
square feet of land, more or less.
9957CSR. LEI

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit B
EASEMENT PARCEL
BEING A 5.2107 ACRE (226,979 SQUARE FOOT) TRACT OF LAND OUT OF THREE (3) TRACTS
OF LAND CONVEYED BY DEED TO L. B. FOSTER COMPANY, A CALLED 12.040 ACRE TRACT
RECORDED UNDER CLERK’S FILE NUMBER (C. F. NO.) G750117, A CALLED 30.0638 ACRE
TRACT RECORDED UNDER C. F. NO. H229843 AND A CALLED 65.3930 ACRE TRACT RECORDED
UNDER C. F. NO. H229843 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY (0. P.
R. R. P.) OF HARRIS COUNTY, TEXAS, ALL IN THE THOMAS HUBANKS SURVEY, ABSTRACT
370, CITY OF HOUSTON, HARRIS COUNTY, TEXAS,
COMMENCING: At a found 3/4 -inch iron pipe in the East line of Langfield Road
being a 60-foot right-of-way marking the Southwest corner of Unrestricted
Reserve “A”, West Little York Road Industrial Addition (York Addition) as
recorded under Volume 264, Page 83, of the Harris County Map Records (H. C. M. R
) and marking the Northwest corner of a 20. 7074 acre tract conveyed to the
North American Islamic Trust, Inc., Trustee (Islamic) under C. F. No. R331957 of
the O. P. R. R. P of Harris County;
THENCE: Along the east line of Langfield Road, South 02 deg 07 min 10 sec East,
a distance of 1413.47 feet to found 5/8–inch iron rod marking the southwest
corner of the residue of a 25.758 acre tract as conveyed to MAK Development,
Inc. (MAK) as recorded under C. F. No. P147040, O. P. R. R. P., the POINT OF
BEGINNING and the northwest corner of the herein described tract;
THENCE: Along the south line of said MAK tract, North 88 deg 08 min 04 sec East,
400. 00 feet passing a 5/8-inch iron rod found for the southeast corner of said
MAK tract, in all a distance of 1696.49 feet to an angle point;
THENCE: South 01 deg 51 min 56 sec East, 40.00 feet to an angle point;
THENCE: North 88 deg 08 min 04 sec East, 393.65 feet to a point of curvature of
a curve to the left;
THENCE: In a northeasterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, a point of tangency;
THENCE: North 78 deg 08 min 04 sec East, 112. 96 feet to a point of curvature of
a curve to the right;
THENCE: In a northeasterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet, the point of tangency;
THENCE: North 88 deg 08 min 04 sec East, 100.01 feet to a point in the common
line, being the east line of said 12.040 acre tract and the west line of
Burlington Industrial District Section Two, a subdivision recorded in Volume
265, Page 69, H. C. M. R., the northeast corner of the herein described tract;
THENCE: Along said common line, South 01 deg 52 min 23 sec East, a distance of
60.00 feet to a 3/4–inch galvanized iron pipe (G. I. P.,) found for the
northeast corner of said 65.3930 acre tract and the southeast corner of said
12.040 acre tract and the herein described tract;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THENCE: South 88 deg 08 min 04 sec West, 100.01 feet along the common line being
the most southerly south line of said 12.040 acre tract and the north line of
said 65.3930 acre tract, to a found 5/8–inch iron rod, the point of curvature of
a curve to the left;
THENCE: In a southwesterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, to a set 5/8–inch iron rod, for a point of tangency;
THENCE: South 78 deg 08 min 04 sec West, 112.96 feet to a set 5/8–inch iron rod
for the point of curvature of a curve to the right;
THENCE: In a southwesterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet to a set 5/8–inch iron rod for the point of tangency;
THENCE: South 88 deg 08 min 04 sec West, 2089.92 feet to a found 1-inch G. I. P.
marking the southwest corner and lying in the east line of Langfield Road;
THENCE: North 01 deg 51 min 56 sec West, 50.00 feet along the east line of
Langfield to a found PK Nail in asphalt pavement, an angle point being the
northwest corner of said 65.3930 acre tract and the southwest corner of said
30.0638 acre tract;
THENCE: North 02 deg 07 min 10 sec West, 50.07 feet, along the East line of
Langfield to the POINT OF BEGINNING and containing 5.2107 or 226,979 square feet
of land, more or less.
9957ESMT LEI

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit C
REVERSIONARY PROPERTY
BEING A 3.6555 ACRE (159,233 SQUARE FOOT) TRACT OF LAND OUT OF THREE (3) TRACTS
OF LAND CONVEYED BY DEED TO L. B. FOSTER COMPANY, A CALLED 12.040 ACRE TRACT
RECORDED UNDER CLERK’S FILE NUMBER (C. F. NO.) G750117, A CALLED 30.0638 ACRE
TRACT RECORDED UNDER C. F. NO. H229843 AND A CALLED 65.3930 ACRE TRACT RECORDED
UNDER C. F. NO. H229843 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY (O. P.
R. R. P.) OF HARRIS COUNTY, TEXAS, ALL IN THE THOMAS HUBANKS SURVEY, ABSTRACT
370, CITY OF HOUSTON, HARRIS COUNTY, TEXAS
COMMENCING: At a found 3/4 -inch iron pipe in the East line of Langfield Road
being a 60-foot right-of-way marking the Southwest corner of Unrestricted
Reserve “A”, West Little York Road Industrial Addition (York Addition) as
recorded under Volume 264, Page 83, of the Harris County Map Records (H. C. M.
R. ) and marking the Northwest corner of a 20.7074 acre tract conveyed to the
North American Islamic Trust, Inc. , Trustee (Islamic) under C.F. No. R331957 of
the O. P. R. R. P of Harris County;
THENCE: Along the east line of Langfield Road, South 02 deg 07 min 10 sec East,
1413.47 feet passing a found 5/8-inch iron rod marking the southwest corner of
the residue of a 25.758 acre tract as conveyed to MAK Development, Inc. (MAK) as
recorded under C.F. No P147040, O. P. R. R. P., in all a distance of 1438 47
feet, the POINT OF BEGINNING and the northwest corner of the herein described
tract;
THENCE: South 46 deg 59 min 33 sec East, 21.26 feet to an angle point;
THENCE: North 88 deg 08 min 04 sec East, 2074.97 feet to a point of curvature of
a curve to the left;
THENCE: In a northeasterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169 30 feet, a point of tangency;
THENCE: North 78 deg 08 min 04 sec East, 112.96 feet to a point of curvature of
a curve to the right;
THENCE: In a northeasterly direction around a curve to the right with a radius
of 1030 00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet, the point of tangency;
THENCE: North 88 deg 08 min 04 sec East, 100.01 feet to a point in the common
line, being the east line of said 12.040 acre tract and the west line of
Burlington Industrial District Section Two, a subdivision recorded in Volume
265, Page 69, H. C. M. R, the northeast corner of the herein described tract;
THENCE: Along said common line, South 01 deg 52 min 23 sec East, a distance of
60.00 feet to a 3/4-inch galvanized iron pipe (G. I. P) found for the northeast
corner of said 65.3930 acre tract and the southeast corner of said 12.040 acre
tract and the herein described tract;
THENCE: South 88 deg 08 min 04 sec West, 100.01 feet along the common line being
the most southerly south line of said 12.040 acre tract and the north line of
said 65.3930 acre tract, to a found 5/8-inch iron rod, the point of curvature of
a curve to the left;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THENCE: In a southwesterly direction around a curve to the left with a radius of
970.00 feet, subtending a central angle of 10 deg 00 min 00 sec, and with an arc
length of 169.30 feet, to a set 5/8-inch iron rod, for a point of tangency;
THENCE: South 78 deg 08 min 04 sec West, 112.96 feet to a set 5/8-inch iron rod
for the point of curvature of a curve to the right;
THENCE: In a southwesterly direction around a curve to the right with a radius
of 1030.00 feet, subtending a central angle of 10 deg 00 min 00 sec and with an
arc length of 179.77 feet to a set 5/8-inch iron rod for the point of tangency;
THENCE: South 88 deg 08 min 04 sec West, 2089.92 feet to a found 1-inch G. I. P.
marking the southwest corner and lying in the east line of Langfield Road;
THENCE: North 01 deg 51 min 56 sec West, 50.00 feet along the east line of
Langfield to a found PK Nail in asphalt pavement, an angle point being the
northwest corner of said 65.3930 acre tract and the southwest corner of said
30.0638 acre tract;
THENCE: North 02 deg 07 min 10 sec West, 25.07 feet along the East line of
Langfield to the POINT OF BEGINNING and containing 3.6555 or 159,233 square feet
of land, more or less.
9957ROAD; LEI

 